Reason’s for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of Nivala, Shu, Kvache, Jeddeloh and the IDS of May 8, 2020 teach related monitoring systems but fail to teach the combination including the limitation of determining, by the computing device, dependencies between the historic parameter data sets using a stacked long short term memory (LSTM) process; generating, by the computing device, a triggering event prediction model based on the dependencies between the respective historic parameter data sets and stored target data parameters; determining, by the computing device, a triggering event based on an output of the triggering event prediction model and the stored target parameter data, wherein an input to the triggering event prediction model is real-time input data received from the primary data center.
Nivala teaches a deep neural network system within a system that moves data between data repositories.  Shu and Kvache teach sensor thresholds as they apply to data storage devices.  Jeddeloh teaches a memory monitoring system with sensor thresholds incorporating recent historical values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133